EXHIBIT 10.1

 

SENIOR SECURED NOTES REPURCHASE AGREEMENT

 

This SENIOR SECURED NOTES REPURCHASE AGREEMENT (this “Agreement”) to repurchase
10% Senior Secured Notes of Vista Gold Corporation due March 4, 2011 is made as
of July 14, 2009 by and between Whitebox Combined Partners, LP (the “Holder”)
and Vista Gold Corporation, a company organized and existing under the laws of
the Yukon Territory, Canada (the “Company”).

 

RECITALS

 

WHEREAS, the Holder is the legal and beneficial owner and holder of the 10%
Senior Secured Notes of the Company due March 4, 2011 (the “Notes”) identified
on Schedule A hereto, issued pursuant to a Senior Secured Note Indenture dated
March 4, 2008 (the “Indenture”) by and among, the Company, Minera Paredones
Amarillos S.A. de C.V., as guarantor,HSBC Bank USA, N.A., as trustee (the
“Trustee”), and HSBC México, S.A. de C.V., Institución de Banca Múltiple, Grupo
Financiero HSBC, División Fiduciaria, as collateral agent;

 

 

WHEREAS, the Notes, to date, have not matured; and

 

WHEREAS, the Holder, desiring to sell the Notes, approached the Company with
respect thereto, and the Company in turn desires to repurchase Notes from the
Holder in the aggregate principal amount identified on Schedule A hereto (the
“Subject Notes”).

 

NOW THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and agreements of the parties contained herein and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.

REPURCHASE; CLOSING; DELIVERY AND PAYMENT; CANCELLATION

 

 

1.1       Repurchase and Sale of the Subject Notes. Subject to the terms and
conditions of this Agreement, the Company agrees to repurchase from the Holder
and the Holder agrees to sell to the Company the Subject Notes identified on
Schedule A hereto, in the principal amount and for an aggregate purchase price
as set forth on Schedule A hereto.

 

1.2       Closing. The repurchase and sale of the Subject Notes shall take place
at the offices of Dorsey & Whitney LLP, 370 17th Street, Denver, Colorado 80202
on July 14, 2009 (the “Closing Date”). 

 

1.3       Delivery and Payment. On or prior to the Closing Date, the Holder
shall deliver to the Company the Subject Notes, duly endorsed or accompanied by
an assignment duly endorsed in a form acceptable to the Trustee, against payment
by the Company to the Holder of the aggregate purchase price described on
Schedule A hereto (the “Purchase Price”), by wire transfer using the wire
transfer instructions to be provided separately to the Company by the Holder.
Upon receipt by the Holder of the Purchase Price, the Company shall become the
legal

 

--------------------------------------------------------------------------------

 

and beneficial owner of the Subject Notes and all of the rights and interest
therein or related thereto and to monies due and to become due under the terms
of the Subject Notes.

 

1.4       Cancellation. The Holder hereby agrees that upon receipt of the
Purchase Price, the Subject Notes shall be cancelled by the Trustee and the
Company shall have no further obligation to the Holder thereunder.

 

2.

CONDITIONS PRECEDENT TO THE HOLDER’S OBLIGATION TO CLOSE

 

 

The Holder’s obligation to sell the Subject Notes and to take the other actions
required to be taken by the Holder pursuant to this Agreement is subject to the
satisfaction, or waiver, of the following conditions:

 

2.1       Accuracy of Representations and Warranties. The representations and
warranties of the Company made in this Agreement shall be true and correct in
all respects, as of the date hereof and as of the Closing Date as though then
made.

 

2.2       Performance. The Company shall have duly performed and complied with
all of the obligations that the Company is required to perform or to comply with
pursuant to this Agreement on or prior to the Closing Date.

 

3.

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATION TO CLOSE

 

 

The Company’s obligation to repurchase the Subject Notes and to take the other
actions required to be taken by the Company pursuant to this Agreement is
subject to the satisfaction, or waiver, of the following conditions:

 

3.1       Accuracy of Representations and Warranties. The representations and
warranties of the Holder made in this Agreement shall be true and correct in all
respects, as of the date hereof and as of the Closing Date as though then made.

 

3.2       Performance. The Holder shall have duly performed and complied with
all of the obligations that the Holder is required to perform or to comply with
pursuant to this Agreement on or prior to the Closing Date.

 

4.

HOLDER’S REPRESENTATIONS AND WARRANTIES

 

 

4.1       Holder’s Authority. The Holder has full power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance by the Holder of this Agreement has been
duly and validly authorized by all requisite action of the Holder.

 

4.2       Title to the Subject Notes. The Holder has and as of the Closing Date
will have good and marketable title and interest (legal and beneficial) in and
to the Subject Notes, free and clear of any encumbrances, including, without
limitation, any charge, claim, condition, equitable interest, lien, option,
pledge, security interest, right of first refusal, or restriction of any kind,

 

-2-

 



--------------------------------------------------------------------------------

 

including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership.

 

4.3       Binding and Enforceable. This Agreement constitutes a valid and
binding agreement of the Holder, enforceable against the Holder in accordance
with its terms, except as enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws relating to or affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

4.4       No Consent Required. No consent, authorization, approval, order,
license, certificate or permit or act of or from, or declaration or filing with,
any foreign, federal, state, local or other governmental authority or regulatory
body or any court or other tribunal or any party to any contract, agreement,
instrument, lease or license to which the Holder is a party, is required for the
execution, delivery or performance by the Holder of this Agreement or any of the
other agreements, instruments and documents being or to be executed and
delivered hereunder or in connection herewith or for the consummation of the
transactions contemplated hereby.

 

4.5       No Conflict. Neither the execution and delivery of this Agreement or
the consummation of any of the transactions contemplated hereby nor compliance
with or fulfillment of the terms, conditions and provisions hereof or thereof
will conflict with, result in a breach of the terms, conditions or provisions
of, or constitute a default (with or without notice or lapse of time, or both),
or an event creating rights of acceleration, termination or cancellation or a
loss of rights under (i) any material note, instrument, agreement, mortgage,
lease, license, franchise, permit or other authorization, right, restriction or
obligation to which the Holder is a party or by which the Holder or any of its
properties is bound, (ii) any judgment or decree applicable to, or affecting,
the Holder or (iii) any statute, law or rule to which the Holder is subject.

 

4.6       Disclosure of Information. The Holder has received all the information
it considers necessary or appropriate to determine whether to sell the Subject
Notes to the Company pursuant to this Agreement. The Holder acknowledges (i) the
Company has not made any representation or warranty, express or implied, except
as set forth herein, regarding any aspect of the sale and purchase of the
Subject Notes, the operation or financial condition of the Company or the value
of the Subject Notes, (ii) that it is not relying upon the Company in making its
decision to sell the Subject Notes to the Company pursuant to this Agreement and
(iii) that the Company is relying upon the truth of the representations and
warranties in this Section 4 in connection with the purchase of the Subject
Notes hereunder.

 

4.7       Tax Consequences. The Holder has had an opportunity to review the
federal, state and local tax consequences of the sale of the Subject Notes to
the Company and the transactions contemplated by this Agreement with its own tax
advisors. The Holder is relying solely on such advisors and not on any
statements or representations of the Company.

 

4.8       No Solicitation. The Holder has made no general solicitation in
connection with the sale of the Subject Notes, acknowledges that it
independently approached the Company

 

-3-

 



--------------------------------------------------------------------------------

 

regarding the transactions contemplated hereby and that the Company did not
initiate or attempt to initiate the transactions contemplated hereby.

 

4.9       Not an Affiliate. The Holder acknowledges that it is not an
“affiliate” of the Company as such term is defined in Rule 12b-2 of the United
States Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

5.

COMPANY’S REPRESENTATIONS AND WARRANTIES

 

 

5.1       Company’s Authority. The Company has all requisite corporate right,
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance by the
Company of this Agreement has been duly and validly authorized by all requisite
action of the Company.

 

5.2       Binding and Enforceable. This Agreement constitutes a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except as enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws relating to or affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

5.3       No Insolvency. The Company has taken no action, and no steps have been
taken or legal proceedings started or threatened against the Company for an
administration, winding-up, dissolution, or bankruptcy. The Company is not
insolvent and is able to pay its debts as and when they become due.

 

5.4       No Inside Information. In entering into this Agreement, the Company
has not acted “on the basis of” material nonpublic information as such term is
defined in Rule 10b5-1 of the Exchange Act.

 

5.5       Not an Affiliate. The Company acknowledges that the Holder is not an
“affiliate” of the Company as such term is defined in Rule 12b-2 of the Exchange
Act.

 

5.6       No Solicitation. The Company has made no general solicitation in
connection with the repurchase of the Subject Notes, acknowledges that it was
independently approached by the Holder regarding the transactions contemplated
hereby and did not initiate or attempt to initiate the transactions contemplated
hereby.

 

5.7       No Consent. No consent, authorization, approval, order, license,
certificate or permit or act of or from, or declaration or filing with, any
foreign, federal, state, local or other governmental authority or regulatory
body or any court or other tribunal or any party to any contract, agreement,
instrument, lease or license to which the Company is a party, is required for
the execution, delivery or performance by the Company of this Agreement or any
of the other agreements, instruments and documents being or to be executed and
delivered hereunder or in connection herewith or for the consummation of the
transactions contemplated hereby.

 

-4-

 



--------------------------------------------------------------------------------

 

5.8       No Conflict. Neither the execution and delivery of this Agreement or
the consummation of any of the transactions contemplated hereby nor compliance
with or fulfillment of the terms, conditions and provisions hereof or thereof
will conflict with, result in a breach of the terms, conditions or provisions
of, or constitute a default (with or without notice or lapse of time, or both),
or an event creating rights of acceleration, termination or cancellation or a
loss of rights under (i) any material note, instrument, agreement, mortgage,
lease, license, franchise, permit or other authorization, right, restriction or
obligation to which the Company is a party or by which the Company or any of its
properties is bound, (ii) any judgment or decree applicable to, or affecting,
the Company or (iii) any statute, law or rule to which the Company is subject.

 

5.9       No Litigation. There is no action, suit, proceeding, judgment, claim
or investigation pending or, to the knowledge of the Company, threatened against
the Company which could reasonably be expected in any manner to challenge or
seek to prevent, enjoin, alter or materially delay any of the transactions
contemplated by this Agreement.

 

6.

MISCELLANEOUS

 

 

 

                6.1       Governing Law. This agreement shall be governed by and
construed in accordance with the laws of the State of Colorado without regard to
choice of laws principles thereof. The parties hereto hereby agree that any
action brought under this Agreement or related to the transactions contemplated
hereby shall be in a Federal or State court located in the County of Denver in
the State of Colorado.

 

6.2       Counterparts. This Agreement may be executed in two or more
counterparts and by facsimile or electronic signature, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

6.3       Benefit, Binding Effect. This Agreement shall inure to the benefit of
and be binding upon the parties and their respective heirs, successors, legal
representatives and permitted assigns. Nothing in this Agreement, expressed or
implied, is intended to confer on any person other than the parties, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

6.4       Assignment. No party may assign, delegate or otherwise transfer any of
its rights or obligations under this Agreement without the written consent of
the other party.

 

6.5       Headings and Subtitles. The headings and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

6.6       Amendment and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Holder.

 

-5-

 



--------------------------------------------------------------------------------

 

6.7       Survival of Representations and Warranties. The representations and
warranties contained herein shall survive the closing or any termination of this
Agreement.

 

6.8       Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed effectively given: (i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
facsimile if sent during the normal business hours of the recipient; if not,
then on the next business day, (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid or (iv)
one (1) day after deposit with a nationally-recognized overnight courier,
specifying next-day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at the addresses set
forth below (or at such other addresses as shall be specified by notice given in
accordance with this Section 6.8):

 

 

(a)

If to the Holder, to the Holder at the following address:

 

Whitebox Advisors LLC

3033 Excelsior Blvd #300

Minneapolis, Minnesota 55416

Attn: Barb Reller

Fax: (612) 253-6100

 

 

(b)

If to the Company, to the Company at the following address:

 

Vista Gold Corporation

7961 Shaffer Parkway, Suite 5

Littleton, Colorado 80127

Attn: Michael B. Richings

Fax: (720) 981-1186

 

With a copy to:

 

Dorsey & Whitney LLP

370 17th Street, Suite 4700

Denver, Colorado 80202

Attn: Kenneth Sam

Fax: (303) 629-3450

 

6.9       Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision or provisions shall be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision or provisions were so excluded and shall be
enforceable in accordance with its terms.

 

6.10     Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein.

 

-6-

 



--------------------------------------------------------------------------------

 

6.11     Further Assurances. Each party hereby agrees to execute any additional
documents and take any additional actions as may be reasonably necessary to
carry out the terms of this Agreement.

 

[Signature Page Follows]

 

-7-

 



--------------------------------------------------------------------------------

           

 IN WITNESS WHEREOF, the Holder and the Company have duly executed this
Agreement as of the date first above written.

 

 

 

WHITEBOX COMBINED PARTNERS, LP

HOLDER

 

 

 

By: 

___________________________

 

 

Name:

 

 

 

Title:

 

 

 

 

 

VISTA GOLD CORPORATION

COMPANY

 

 

 

By:

___________________________

 

 

Name:

Michael B. Richings

 

 

Title:

Chief Executive Officer

 

 

 

-8-

 



--------------------------------------------------------------------------------

Schedule A

 

Title of Securities:

10% Senior Secured Notes in principal amount denominations of US$1,000 due March
4, 2011.

 

Principal Amount of Notes Owned by the Holder:

                 1,134,000           .

 

Principal Amount of Notes Subject to Repurchase:

                   504,000            .

 

Purchase Price:

          327,600    ($650    for each $1,000 principal amount of the Subject
Notes), plus accrued and unpaid interest thereon up to an including the Closing
Date.

 

Accrued Interest:

       4,200      plus an additional       140  _ per day in the event that the
Closing Date is extended to a later date by mutual agreement of the parties.

 

Aggregate Purchase Price:

___331,800    plus and additional      140     in the event that the Closing
Date is extended to a later date by mutual agreement of the parties.

 

Closing Date:

July     14    , 2009

 

 

 

 

-9-

 

--------------------------------------------------------------------------------

 

 



 